DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the second hold pad" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it is presumed that the applicant intended the limitation to be for ‘the second holding pad.’

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2016/002531 A1  [Sato et al. (For ease of communication, citations in this rejection will be directed to English language equivalent 2017/0137247)] in view of Japanese Patent Publication JPH07101602A (Saka).  Shigeta et al. (United States Patent # 4,840,320).
Regarding claim 1, Sato et al. shows a sheet-feeding system for continuously feeding a sheet, the sheet-feeding system comprising: a roll holding part, 5, configured such that a first original sheet roll and a second original sheet roll around which sheets are respectively wound is held in a rotatable state thus enabling feeding of the sheets (Fig. 1); a joining part, 28A, 28B (Fig. 8) configured such that, with respect to the first original sheet roll and a second original sheet roll, to a middle portion of the sheet, W, of the first original sheet roll from which the sheet is fed, a joining end portion which is an end portion of the sheet of the second original sheet roll from which the sheet is not fed is joined; a remaining sheet amount detection unit, 16, for detecting a remaining amount of the sheet of the first original sheet roll (paragraph 0062’ Fig. 1); an end portion holding device having: a holding unit, 60, capable of holding the joining end portion (Figs. 18, 20, paragraph 0109); and a moving mechanism (motors 60 to 65, paragraph 0113) capable of moving the holding unit between the second original sheet roll and the joining part (Fig 19), and a controller for controlling the end portion holding device, and move the holding unit such that the joining end portion is conveyed to the joining part (paragraphs 0129-0131).  Sato et al. fails to show the holding unit has: a first holding pad and a second holding pad, each having a holding surface and a suction mechanism capable of making the holding surface of at least the first holding pad suck the joining end portion.  
Saka also shows a sheet-feeding system for continuously feeding a sheet with a holding unit capable of holding and moving the joining end portion.  Saka further shows the holding unit has: a first holding pad, 29, and a second holding pad, 25a, each having a holding surface; a support part, 23, for supporting the first holding pad and the second holding pad  (Figs. 2, 3); and a suction mechanism, 70, 24, capable of making the holding surface of at least the first holding pad, 29, suck the joining end portion, 7T ; and a sandwiching mechanism, 25, 32, 34, capable of changing a posture of the first holding pad and the second holding pad with respect to the support part between a first posture where the holding surfaces of the first holding pad and the second holding pad are opened so as to enable pressing of the holding surface of the first holding pad to the joining end portion from an outside of the second original sheet roll in a radial direction of the second original sheet roll and a second posture where the holding surfaces of the first holding pad and second holding pad are closer to each other (Fig. 2, arrows A and B)  so as to enable sandwiching of the joining end portion, 7T, by the holding surfaces of the first holding pad and the second holding pad (Fig. 4D), the controller is configured to control, in a case where a sheet joining condition where a remaining amount of the sheet of the first original sheet roll is equal to or less than a predetermined remaining amount is established, the moving mechanism, the suction mechanism, and the sandwiching mechanism so as to move the holding unit such that, in a state where the first holding pad and second holding pad are in the first posture, the holding surface of the first holding pad is pressed to the joining end portion from the outside of the second original sheet roll in the radial direction (paragraph 0009), move the holding unit, in the state where the first holding pad and the second holding pad are in the first posture, while holding the joining end portion to the holding surface of the first holding pad by suction such that the joining end portion is separated toward the outside of the second original sheet roll in the radial direction (Fig. 4B), and move the holding unit such that, after the first holding pad to which the joining end portion is sucked is separated toward the outside of the second original sheet roll in the radial direction, the joining end portion is conveyed to the joining part in a state where the joining end portion is sandwiched by the holding surfaces of the first holding pad and the second holding pad by changing the posture of the first holding pad and the second holding pad from the first posture to the second posture (Figs. 4C, 4D).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to replace the holding unit of Sato et al. with the holding unit of Saka because Saka teaches this holding unit is capable of guiding the joining end of a film which is easy to stretch and difficult to handle (paragraph 0006) from the inner windings of the sheet material of the second original roll, and moving the joining end of the sheet so it can be joined to the middle portion of a sheet from the first original sheet roll to initiate splicing.

           Regarding claim 3, Saka shows that the joining end portion includes a first surface directed toward the outside of the second original sheet roll in the radial direction, and a second surface directed toward an inside of the second original sheet roll in the radial direction, in a state where the first surface of the joining end portion is sucked to the holding surface of the first holding pad, a moving path of the holding surface of the second holding pad with respect to the holding surface of the first holding pad includes a path reaching the second surface of the joining end portion toward an upstream in a feeding direction of the sheet of the second original sheet roll from a position downstream of the joining end portion in the feeding direction of the sheet of the second original sheet roll , and  the controller is configured to change the posture of the first holding pad and the second holding pad from the first posture to the second posture by moving the holding surface of the second holding pad with respect to the holding surface of the first holding pad along the moving path.  

Regarding claim 4, Saka further shows the suction mechanism is configured to enable the holding surfaces of the first holding pad and the second holding pad to suck the joining end portion, the moving mechanism rotatably holds the support part about a rotation center axis, 13, the support part supports the first holding pad and the second holding pad such that each of the first holding pad and the second holding pad extends along a direction parallel to the rotation center axis, and the sandwiching mechanism is configured to change the posture of the first holding pad and the second holding pad between the first posture where the holding surfaces of the first holding pad and the second holding pad are separated from each other about the rotation center axis and the second posture (Figs. 2, 3, 5).  

Regarding claim 5, the method using the sheet feeding system of the references as combined comprises steps of: in a case where a sheet joining condition where a remaining amount of the sheet of the first original sheet roll is equal to or less than a predetermined remaining amount is established, moving the holding unit such that, in a state where the first holding pad and the second holding pad are in the first posture, the holding surface of the first holding pad is pressed to the joining end portion from the outside of the other original sheet roll in the radial direction; moving the holding unit while holding the joining end portion to the holding surface of the first holding pad by suction such that the joining end portion is separated toward the outside of the second original sheet roll in the radial direction; and moving the holding unit such that the joining end portion is conveyed to the joining part in a state where the joining end portion is sandwiched by the holding surfaces of the first holding pad and the second holding pad by changing the posture of the first holding pad and the second holding pad from the first posture to the second posture. 
 
Regarding claim 8, as shown in the rejections of claims 3 and 4 above, Saka shows the claimed limitations directed to the holding pads and the suction mechanism all in the same embodiment. 

Allowable Subject Matter
Claims 2, 6-7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 10 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either alone or in combination suggest configuring the controller to control the drive part such that, before or simultaneously with the control for moving the holding unit while holding the joining end portion to the holding surface of the one holding pad by suction so as to separate the joining end portion toward the outside of the other original sheet roll in the radial direction, the other original sheet roll is rotated at a feeding speed of the sheet such that a tension applied to the sheet of the other original sheet roll becomes a predetermined tension or less.  Sato et al. shows the other original sheet roll is rotated, step S4, and stopped, step S6, prior to the holding unit moving the joining end portion, steps S7-S10.  Thereafter the original sheet roll is rotated in reverse to apply tension to the sheet, step S16 (Figs. 15-16).  The drive part appears to be inoperative while the holding unit is moved and then re-actuated after the holding unit stops moving the joining end portion.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5 and 8 ???? have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A OSELE whose telephone number is (571)272-1235.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        April 27, 2021